Title: To Benjamin Franklin from Dumas, 29 September 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 29. 7bre 1780
Le Roi de Suede arriva ici le 26 au soir & repart ce soir. Il a soupé le 26 & le 27 chez Mr. l’Ambr. de France; & le 28 chez l’Ambr. d’Angle. qui s’est donné beaucoup de mouvement pour cela; & l’on a eu quelque peine a engager le Roi d’y aller. Comme le Spectacle est suspendu pendant ces 2 semaines, Mr. l’Ambr. de France a donné le 27 & le 28 ce Spectacle dans un hotel particulier où il a fait ériger un Théatre, & fait jouer les Comédiens, qui ont donné le premier jour la Ve. de Malabar, & le jour suivant la Fausse Agnès. Cette derniere Piece a beaucoup diverti le Roi, que j’ai vu à mon aise, & entendu rire fréquemment: car Mr. l’Ambr. a eu la bonté de me donner lui-même 6 billets, pour mon Epouse, ma Fille & moi.
Je verrai ce soir notre ami, quoique je sache d’avance qu’il ne s’y est rien passé d’intéressant.
Vous verrez sans doute avec plaisir les insertions dans la Gazette & supplément ci-joints de Leide.

Je suis avec un grand respect, Monsieur Votre très-humble & très-obéissant serviteur
Dumas
Passy à Son Exc. M. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Mine. Plenipe. des E. U. / &c. / Passy./.
Notation: Mr Dumas la haie Sept 29. 80
